Citation Nr: 0731708	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 04-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

2. Entitlement to service connection for a respiratory 
disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service from February 1985 until 
February 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.
The veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review. In September 
2005, the Board remanded the case to the RO for additional 
development. The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1. The veteran's acquired psychiatric disorder, to include 
depression and PTSD, was not incurred in or aggravated by 
active military service. 

2. The veteran's respiratory disorder was not incurred in or 
aggravated by active military service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include depression 
and PTSD, have not been approximated. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

2. The criteria for the establishment of service connection 
for a respiratory disorder have not been approximated. 38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in March 2001. While this notice does not 
provide any information concerning the effective date that 
could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide that information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
Pursuant to the duty to assist, the appellant was afforded 
appropriate VA medical   examinations.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).



Merits of the Claims
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. That an injury or event occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury or event. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See 38 
C.F.R. § 3.304(f).

Psychiatric Disorder 

The veteran seeks service connection for an acquired 
psychiatric disorder, to include depression and PTSD, 
essentially claiming that his disorder developed while he was 
in service or as a result of his time in service. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is against the claim and the appeal will be denied. 
Specifically, although the veteran is shown to have an 
acquired psychiatric disorder, to include PTSD, there is no 
competent evidence linking the disorder to any incident of 
his service. 

The veteran's service medical records do not indicate that 
the veteran was ever treated for an acquired psychiatric 
disorder, including either depression or PTSD, during 
service. 

VA outpatient treatment records indicate that the veteran was 
diagnosed with a neuropsychiatric condition and subsequently 
received psychotherapy multiple years after his discharge 
from service, beginning in August 2001. At that time, a 
psychology note indicated that the veteran complained of 
anxiety, hypervigilance, irritability, insomnia, and 
intrusive recollections of his war experiences. 

A VA examination was provided to the veteran in December 
2001. The veteran reported to the examiner that he was 
affected by the way he saw the bodies of dead Iraqi soldiers 
that were piled up on the sides of the road, as well as, an 
incident in which he was distributing food to people and had 
to push aside a young boy requesting food. The examiner noted 
that the veteran had a very vivid image of the latter 
incident and was still emotionally affected by it. The 
examiner determined that the veteran presented depressive 
symptomatology, but that the underlying problem was PTSD.

As the veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran has not alleged that his stressors were incurred 
in combat, and there is no evidence of record of combat 
service. The veteran's military occupational specialty was 
that of a TOW (tube-launched, optically-tracked, wire-guided) 
missile delivery system repairman. In his December 2001 VA 
examination, the veteran reported that he was in charge of a 
team that repaired equipment and provided support for a unit 
entering Iraq - i.e., he did not allege direct or indirect 
combat activities. 

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection. 

During his December 2001 VA examination, the veteran reported 
that his stressors included seeing the bodies of dead Iraqi 
soldiers piled up on the sides of the road and an incident 
that included being unable to provide food to a child, when 
he had recently completed such a distribution.

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable due to a lack of sufficient detail. After the 
Board remanded the veteran's claim for further development, 
in September 2005, the RO requested information to verify the 
veteran's alleged stressors from the U.A. Army and Joint 
Services Records Research Center (JSRRC), which found the 
veteran's stressor information insufficient for verification 
purposes. There is no medical or lay evidence, other than the 
veteran's uncorroborated lay testimony, to support the 
veteran's account of his stressors. The veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of a requisite stressor supporting service 
connection for PTSD. See Cohen, 10 Vet. App. at 142.

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health 
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991). While the Board has 
considered further development action to ascertain whether a 
depressive disorder linked to service may be subject to a 
grant of service connection, as noted above the examiner 
specifically found that depressive symptoms were caused by 
underlying PTSD. Because PTSD is not subject to a grant of 
service connection, per force a grant of service connection 
for a depressive disorder is not appropriate.  

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include depression and PTSD is 
denied. 



Respiratory Disorder

The veteran is also seeking service connection for a 
respiratory disorder. After carefully considering the claim 
in light of the record and the applicable law, the Board 
finds that the evidence is against the claim and the appeal 
will be denied. 

The veteran's service medical records indicate that the 
veteran was treated for an occasional sore throat or swollen 
tonsils, but did not indicate that those treatments were for 
anything more than transitory problems. 

The veteran's VA outpatient treatment records indicate that 
the veteran was diagnosed with chronic rhinitis. However, the 
records fail to provide any findings of a medical nexus 
between the veteran's rhinitis and service. 

A VA examination was provided to the veteran in May 2007. The 
examiner found the veteran to have been seen during his 
service for viral-like syndromes and sore throat, but not for 
any chronic respiratory or sinus conditions. The examiner 
reviewed the veteran's claims folder. Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). The 
examiner also found the veteran to have no respiratory 
disorder at the time of the examination. Although the veteran 
complained of sinus pain and nasal congestion, the veteran 
partially attributed those complaints to allergies. The 
examiner found the veteran to not have a sinus respiratory 
disorder with an in-service onset. 

There is no competent medical evidence in support of the 
claim.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Based on the May 2007 VA examination's findings, the veteran 
does not have a respiratory disorder. Therefore, the medical 
evidence is against the claim. In the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Assuming that the veteran does have a respiratory disorder, 
the remaining question would be whether there is evidence of 
a medical nexus between the claimed disorder and service. See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

There is a lack of VA medical records or private medical 
records illustrating complaints, treatment or symptomatology 
for a respiratory disorder for several years after separation 
from service. The evidentiary gap in this case constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had a respiratory disorder during service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

Additionally, the May 2007 VA examination examiner 
specifically found that the veteran did not have a 
respiratory disorder with a medical nexus related to service, 
in direct opposition to the veteran's claim. 

The only other evidence provided as to the veteran's claim is 
his belief that his claimed respiratory disorder developed in 
service. Although the veteran can provide testimony as to his 
own experiences and observations, the factual question of if 
the veteran's disorder can be attributed to his in-service 
experiences and injuries is a medical question, requiring a 
medical expert. 

The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 38 
C.F.R. § 3.159(a).

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between a 
respiratory disorder and the veteran's period of service. 
There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in his belief 
that his claimed disorders are related to service. While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted. The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
depression and PTSD, is denied.

Service connection for a respiratory disorder is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


